internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-103015-00 date february re legend decedent spouse trust trustee date date date date state court dear this letter responds to your authorized representative’s letter of date and subsequent correspondence in which rulings were requested regarding the estate and generation-skipping_transfer_tax consequences of a division of a_trust into separate trusts facts decedent died testate on date a resident of state decedent was survived by spouse who was appointed executor of decedent’s estate and two children pursuant to article three of decedent’s will the residue of decedent’s estate passed to trust a revocable inter_vivos_trust that became irrevocable upon decedent’s death article third section a of the trust agreement provides that upon decedent’s death the trustee shall pay the entire net_income not less frequently than quarterly to spouse during his life article third section b provides that the trustee has absolute discretion to distribute so much of the trust principal to or for the benefit of spouse as the trustee determines necessary for spouse’s health support and maintenance plr-103015-00 article third section c of the trust agreement directs the trustee to pay to or for the benefit of spouse so much of the trust principal but not to exceed in any calendar_year the greater of dollar_figure or of the trust principal valued as of the last day of such year as spouse requests in writing article third section d provides that upon the death of spouse the trustee shall distribute such portion or portions of the remaining principal and any undistributed_income to and among decedent’s issue and such issue’s spouses but in no event spouse’s creditors spouse’s estate or the creditors of spouse’s estate as spouse appoints by will to the extent spouse does not exercise this power_of_appointment the trustee shall distribute the remaining principal and undistributed_income of trust into trust shares one for each living child of decedent and one for each deceased child of decedent with issue then living after decedent’s death trustee without explicit authority in the trust agreement or prior court approval divided trust into three separate trusts a credit_shelter_trust a qtip_trust and a reverse qtip_trust trust was divided on a fractional basis and each separate trust was funded with a pro_rata portion of each asset of trust the dispositive terms of the separate trusts are identical to each other and to those of trust spouse as executor of decedent’s estate timely filed the federal estate and generation-skipping_transfer_tax return form_706 for decedent’s estate on date trust was included in decedent’s gross_estate with a reported value of dollar_figure part line of form_706 indicates that trust was divided into three shares valued at dollar_figure dollar_figure and dollar_figure respectively on schedule m of the return the executor elected to treat the dollar_figure share and the dollar_figure share as qualified_terminable_interest_property qtip trusts on schedule r of the return the executor made the reverse_qtip_election with respect to the dollar_figure trust and allocated dollar_figure of decedent’s generation-skipping_transfer gst_exemption to it the executor also allocated dollar_figure of decedent’s gst_exemption to the dollar_figure trust for which a qtip_election was not made in identifying the separate trusts on part line schedule m and schedule r the executor referred to the trusts as trust shares rather than as separate trusts decedent’s return was not selected for audit and the executor received a closing letter from the internal_revenue_service on date on date court issued a decree approving the trustee’s division of trust the credit_shelter_trust the qtip_trust and the reverse qtip_trust have at all times been administered as separate trusts you have requested the following rulings the division of trust into separate qtip and non-qtip trusts will be recognized for federal transfer_tax purposes and plr-103015-00 an extension of time will be granted under sec_301_9100-3 to make the transitional rule election under sec_26_2652-2 of the generation-skipping_transfer_tax regulations to divide trust law and analysis ruling_request sec_2056 allows a marital_deduction for the value of any interest in property that is included in the gross_estate and that passes from the decedent to the decedent’s surviving_spouse sec_2056 disallows this deduction where upon the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to this general_rule for qualified_terminable_interest_property this is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 has been made sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has the power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that a qtip_election may relate to all or any part of property for which the surviving_spouse has a qualifying_income_interest_for_life provided that any partial election must be made with respect to a fractional or percentage share of the property so that the elected portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fractional or percentage share may be defined by formula sec_20_2056_b_-7 provides that a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate plr-103015-00 administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return although the division of the trust must be done on a fractional or percentage basis to reflect the partial election the separate trusts do not have to be funded with a pro_rata portion of each asset held by the undivided trust a_trust may be divided only if the fiduciary is required either by applicable local law or by the express or implied provisions of the governing instrument to divide the trust on the basis of the fair_market_value of the assets of the trust at the time of the division sec_2056 is effective for decedents dying after date proposed qtip regulations were issued on date and had not been finalized at the time of decedent’s death the proposed_regulations generally provided that a_trust with respect to which a partial_qtip_election has been made may be divided into separate trusts to reflect the partial election if a_trust is severed it must be clear by virtue of the duties imposed on the fiduciary either by applicable state law or the express or implied provisions of the governing instrument that the fiduciary must divide the trust according to the fair_market_value of the trust’s assets at the time of the division sec_20_2056_b_-10 provides that sec_20_2056_b_-7 is applicable with respect to estate of decedents dying after date with respect to decedents dying on or before such date the executor of the decedent’s estate may rely on any reasonable interpretation of the statutory provisions in the present case decedent died on date date is prior to date the trustee divided trust into three separate trusts and made a qtip_election with respect to two of the trusts although neither applicable state law nor the trust agreement required the trustee to divide trust according to the fair_market_value of the trust’s assets on the date of division the trustee divided trust on a fractional basis and funded each separate trust with a pro_rata portion of each asset held by trust with each separate trust receiving a proportionate share of the increase and decrease in the value of the entire trust property in addition on date court approved trustee’s division of trust into three separate trusts based on the above we conclude that the manner in which trust was divided constitutes a reasonable interpretation of the statutory provisions of sec_2056 and therefore the division of trust into separate qtip and non-qtip trusts will be recognized for federal transfer_tax purposes ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst made after date plr-103015-00 sec_2631 provides for a generation-skipping_transfer_exemption of dollar_figure adjusted under sec_2631 which may be allocated by the individual or the individual’s estate to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2632 provides that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2652-2 provides that if an election is made to treat property as qualified_terminable_interest_property qtip under sec_2523 or sec_2056 the person making the election may for purposes of chapter the generation-skipping_transfer_tax elect to treat the property as if the qtip_election had not been made reverse_qtip_election an election under this section is irrevocable an election under this section is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and gst_exemption has been allocated to that trust the transferor or the transferor’s executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor’s gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this paragraph c is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement must indicate that an election is being made to treat the trust as two separate trusts and must identify the values of the two separate trusts the statement is to be filed in the same place in which the original return was filed and must be filed before date a_trust subject_to the election described in this paragraph is treated as a_trust that was created by two transferors based on the facts submitted and representations made in this case we plr-103015-00 conclude that because the division of trust is recognized for federal transfer_tax purposes as being divided prior to date no relief is necessary under sec_301_9100-3 to comply with the transitional rules in sec_26_2652-2 and decedent’s reverse_qtip_election will be respected for gst tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
